DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on May 09, 2022 has been considered and entered. 
Accordingly, claims 1-8, 11-14, and 16-17 are pending in this application. Claims 1 and 14 are currently amended; claims 2-7, and 13 are previously presented; claim 11-12 are original; claims 16-17 are new; claims 9-10 and 15 are canceled.
Specification
The disclosure is objected to because of the following:
	A. In page 13 with respect to figure 4, the specification describes the plotted curves as blue curve and red curve. However, the drawings are in black and white, therefore, it is not clear which curve is supposed to be the blue curve and which one is supposed to be the red curve.
Appropriate correction is required.
Claim Objections
Claims 11-12 are objected to because of the following informalities: 
A. Claim 11 recites “the entropy estimation (140)” in line 2. Examiner suggest deleting (140) or amending claim 1 to include the reference character (140) after the phrase estimating an entropy                         
                            
                                
                                    H
                                
                                
                                    m
                                    i
                                    n
                                
                                
                                    Q
                                
                            
                        
                     instead for consistency of claim terminology.
B. Claim 12 recites “the randomness extractor (150)” in line 2. Examiner suggest deleting (150) and amending the claim to recite “the randomness extractor protocol” instead for consistency of claim terminology. Further, claim 12 recites “the raw bit value” in line 3. There is insufficient antecedent basis for these limitations in the claim. Perhaps applicant may want to recite the “the raw key” or the “raw key bit” instead.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
A. an emitting device in claims 1-13
B. a measurement device in claims 1-13
C. a processing device in claims 1-13
D. a randomness extraction device in claims 1-13
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A. emitting device: See Fig. 1 reference 110; Fig. 2 reference 220; page 6 lines 16-17 “the emitting device is a pulsed laser emitting at 655 nm”; page 11 lines 7-8 “the prepare device 220 composed of a pulsed laser at 655 nm, for example, and a variable optical attenuator (VOA)”.
B. measurement device: See Fig. 1 reference 120; Fig. 2 reference 230; page line 17-18 “the measurement device is a single photon detector and further comprises a VOA”; page 11 line 11 “measurement device 230 is constituted by a single photon detector (SPD)”.
C. processing device: See Fig. 1 reference 140; Fig. 2 reference 210; “page 6 lines 12-15 “the processing device contains the triggering device, the triggering device is a FPGA”; page 10 line 13 “a Field-programmable gate array (FPGA) 210 … corresponding to the Processing device 140”.
D. randomness extraction device: See Fig. 1 reference 150; Fig. 2 reference 240; page 10 lines 14-15; “a Computer 240 corresponding to the … randomness extractor device 150”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “the stored output stream” in line 10. There is insufficient antecedent basis for these limitations in the claim. Perhaps applicant may want to recite “storing (540) the output b to generate a stored output stream” in line 10 to provide antecedent basis for the stored output stream.
Further, claim 14 recites “generate from this raw key a final output bit stream with entropy close to 1 per output bit” in lines 15-16. This limitation is unclear because the term close is a relative terminology (term of degree), however, the specification does not provide some standard for measuring that degree. Therefore, it is unclear, for example whether 0.9 is considered close to 1 or not. See MPEP 2173.05(b). Claim 17 recites similar limitations as claim 14 and is rejected for the same reasons.
Response to Arguments
Applicant’s arguments, see remarks page 1, filed 05/09/2022, with respect to the objection of the drawings under 37 C.F.R. 1.83(a) have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 
Applicant's arguments filed 05/09/2022 with respect to the objection of the specification have been fully considered but they are not persuasive.
In response to applicant’s arguments that “Applicant submitted color drawings in the case and such drawing are of record in private PAIR”, Examiner directs applicant to 37 C.F.R. 1.84(a) for standard for drawings which states at least that “Color drawings are not permitted in international applications (see PCT Rule 11.13). The Office will accept color drawings in utility patent applications only after granting a petition filed under this paragraph explaining why the color drawings are necessary”.
Applicant’s arguments, see remarks page 2, filed 05/09/2022, with respect to the 35 U.S.C. 112(a) rejection of claims 3-9 have been fully considered and are persuasive.  The 35 U.S.C. 112(a) rejection of claims 3-9 has been withdrawn. 
Examiner is persuaded by applicant’s argument that the encoding using the different degrees of freedom is not new.
Applicant’s arguments, see remarks pages 2-3, filed 05/09/2022, with respect to the 35 U.S.C. 112(b) rejection of claim 11 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claim 11 has been withdrawn. Furthermore, examiner interprets the use of the term “can” as “is possible to”.
Applicant’s arguments, see remarks page 3, filed 05/09/2022, with respect to the 35 U.S.C. 103 rejection of claims 1-15 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1-15 has been withdrawn. 
Allowable Subject Matter
Claims 1-8, 13, and 16 are allowed. Claims 11-12 would be allowable if rewritten to overcome the claim objections discussed above. Claims 14 and 17 would be allowable if rewritten to overcome the 35 U.S.C. 112(b) rejection discussed above.
Claim 1 recites, among other things, “a randomness extraction device (240) adapted to generate a raw key of length N, wherein a raw key bit is 0 when the corresponding output b is conclusive and 1 when the corresponding output b is inclusive, and to generate from this raw key, a final random output bit string r via a randomness extractor protocol based on the entropy estimate             
                
                    
                        H
                    
                    
                        m
                        i
                        n
                    
                    
                        Q
                    
                
            
         provided by the processing device”.
Examiner is persuaded and adapts applicant’s arguments that neither Lunghi, Huttner, and Sun whether taken alone or in combination teaches or suggest the concept of generating a raw key of length N, wherein a raw key bit is 0 when the corresponding output b is conclusive and 1 when the corresponding output b is inclusive and generating a random output bit string based on the raw key. Furthermore, none of the prior art references cited explicitly teach or suggest the concept of using inconclusive results to generate a raw key and using the raw key to generate the final output of a random number generator.
Claim 16 recites a similar limitation and is allowed for the same reason. Claims 14 and 17 recite a similar limitation and would be allowable for the same reason. Claims 2-8 and 13 are allowed for the same reason as claim 1 by reason of dependence. Claims 11-12 would be allowable for the same reason as claim 1 by reason of dependence.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlo Waje whose telephone number is (571)272-5767. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.W./
Carlo WajeExaminer, Art Unit 2182                                                                                                                                                                                                        (571)272-5767


/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182